Citation Nr: 0119937	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  97-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an original evaluation in excess of 40 
percent for a low back disorder, classified as low back 
strain with spinal stenosis, spondylosis, and scoliosis, for 
the period from August 1, 1995 through March 31, 1999.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected low back disorder for the period on and 
subsequent to April 1, 1999, to include restoration of a 40 
percent evaluation for said disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1962 to June 
1982.  He apparently had a prior period of active duty for 
training (ACDUTRA) during April-October 1960, August 1961, 
and June-July 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and June 1998 rating 
decisions by the Roanoke, Virginia, Regional Office (RO), 
which, in effect, granted service connection and assigned 
first a 10 percent, and later a 40 percent evaluation for a 
low back disorder, classified as low back strain with spinal 
stenosis, spondylosis, and scoliosis, effective August 1, 
1995.  By a subsequent January 1999 rating decision, the RO 
reduced that evaluation for the service-connected low back 
disorder from 40 percent to 10 percent, effective April 1, 
1999 (appellant had been issued a November 1998 notice of 
proposed rating reduction, which informed him as the basis 
for that proposed rating reduction that the June 1998 
rating's assignment of a 40 percent evaluation was clearly 
and unmistakably erroneous, citing 38 C.F.R. § 3.105(a)).  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed said 
increased rating appellate issue as entitlement to an 
original rating in excess of 40 percent for a low back 
disorder, classified as low back strain with spinal stenosis, 
spondylosis, and scoliosis, for the period from August 1, 
1995 through March 31, 1999.  

Appellant subsequently appealed a February 2000 rating 
decision, which determined that said low back rating 
reduction decision was not clearly and unmistakably 
erroneous.  However, it appears that the RO considered the 
earlier November 1998 notice of proposed rating reduction as 
a "final" rating decision that was not timely appealed.  
Since under 38 C.F.R. § 3.105(a), clear and unmistakable 
error is applicable where a rating decision is final and 
appellant timely appealed said January 1999 rating reduction 
decision, that January 1999 rating decision is not a 
"final" decision subject to clear and unmistakable error.  
Rather, the issue is whether said January 1999 rating 
reduction was proper and, if not, whether the 40 percent 
evaluation for said low back disorder should be restored.  
Consequently, the Board has recharacterized that appellate 
issue as entitlement to an evaluation in excess of 10 percent 
for a service-connected low back disorder for the period on 
and subsequent to April 1, 1999, to include restoration of a 
40 percent evaluation for said disorder.  Consideration on 
the basis of clear and unmistakable error, however, means 
that due process require RO initial review on the right legal 
basis.

With regards to other procedural matters, appellant appealed 
a November 1998 rating decision, which denied entitlement to 
a total rating based upon individual unemployability, and a 
June 1999 rating decision, which increased an evaluation for 
post-traumatic stress disorder from noncompensable to 50 
percent, effective December 30, 1998.  However, by a January 
2001 rating decision, the RO granted a total rating based 
upon individual unemployability, thereby rendering said issue 
moot; and increased the evaluation for post-traumatic stress 
disorder from 50 percent to 70 percent, effective October 23, 
1998.  It appears clear from the evidentiary record prior and 
after that January 2001 rating decision that appellant and 
his representative have limited the post-traumatic stress 
disorder increased rating issue to entitlement to a 70 
percent evaluation.  See, in particular, an April 2000 Notice 
of Disagreement filed by appellant's representative and 
appellant's April and August 2000 Substantive Appeals with 
written brief.  See also appellant's representative's 
February and June 2001 written statements (filed after said 
January 2001 rating decision), which only mentions the low 
back disability rating appellate issue.  Accordingly, the 
Board construes the remaining appellate issues as involving 
only the issues involving the low back disability as 
delineated on the title page herein; and said issues will be 
dealt with in the REMAND section below.  

Additionally, although in a prior written statement, 
appellant had requested a "Travel Board" hearing, after a 
subsequent August 1999 hearing clarification letter was sent 
by the RO, appellant responded in writing that he did not 
want a hearing.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

It appears that there is a substantial gap in the evidentiary 
record between service separation in 1982 and an October 1996 
post-service motor vehicular accident.  The only clinical 
evidence currently of record during said period in question 
is a January 1996 VA examination report.  There is some 
evidence suggesting there was back treatment during the 
intervening years.  That January 1996 VA examination report 
included clinical findings of mild paravertebral muscle 
spasms on the right, full ranges of back motion with 
complaints of pain primarily on flexion, and "1+" deep 
tendon reflexes at the ankles and knees with no motor 
deficits noted.  However, although that examination report 
referred to a September 1995 MRI of the low back, that MRI 
study is not currently of record.  It is unclear whether the 
RO has attempted to obtain clinical records, if existent, 
dated between service separation in 1982 and the October 1996 
post-service motor vehicular accident.  Such evidence, if 
available, might prove material in indicating the nature and 
extent of the back pathology pre-accident, and assist in a 
determination as to whether there is aggravation now, or 
return to pre-injury pathology.

Furthermore, although appellant reportedly was employed prior 
and subsequent to that October 1996 post-service motor 
vehicular accident, it is unclear whether the RO has 
attempted to obtain any relevant employment medical records.  
Although appellant submitted certain records associated with 
a lawsuit stemming from said October 1996 post-service motor 
vehicular accident, including a June 1997 private vocational 
analysis report (which cited to certain private and VA 
medical reports not currently of record dated prior and 
subsequent to said accident), it is unclear whether the RO 
has attempted to obtain any relevant records associated with 
that accident and resultant legal action.  Appellant has also 
submitted certain written statements from a private physician 
"R.C.S.", pertaining to his treatment of appellant, without 
said physician's actual clinical records; and it is unclear 
whether the RO has attempted to obtain such actual clinical 
records.  Again, such evidence, if available, might prove 
material in adjudicating the claim.

Additionally, although on September 1997 and March 2000 VA 
orthopedic examinations, radiographic findings pertaining to 
appellant's low back were cited to, the actual radiographic 
reports are not currently of record.  Furthermore, said 
examinations appear rather cursory and inadequate in 
describing the nature and severity of appellant's low back 
disability and its etiology.  It does not appear that the 
examiners have attempted to differentiate which symptoms are 
attributable to the service-connected low back disability 
versus other back conditions, if any.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Thus, it is the Board's opinion that the RO should obtain any 
additional private, VA, and employment records and any 
records related to appellant's lawsuit involving said October 
1996 post-service motor vehicular accident; and appellant 
should be afforded appropriate examination(s) to determine 
the nature and current severity of said low back disability 
and its etiology.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant records of low back 
treatment (particularly for the period 
between service separation in 1982 and an 
October 1996 post-service motor vehicular 
accident; and for the periods during and 
subsequent to that accident), not 
presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers, 
including, but not limited to those from 
private physician "R.C.S." and any 
September 1995 MRI scan of the back 
(assuming this was a private medical 
record).  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to low back treatment (particularly for 
the period between service separation in 
1982 and an October 1996 post-service 
motor vehicular accident; and for the 
period subsequent to that accident), 
including, but not limited to, any 
September 1995 MRI scan of the back 
(assuming this was a VA medical record) 
and any available radiographic studies 
conducted as part of said September 1997 
and March 2000 VA orthopedic 
examinations; and associate them with the 
claims folder.  Any necessary assistance 
of the appellant should be solicited to 
the extent indicated.

3.  The RO should request appellant to 
provide any relevant employment medical 
or other records that he may have in his 
possession, as well as the complete name 
and address of any former employers, 
where pertinent records might be 
obtained.  If appellant indicates that 
there are some relevant employment 
medical or other records that employers 
have, they should be sought; otherwise, 
no additional action need be taken in 
this regard.  If records are reported 
available, these should be obtained and 
associated with the claims folder.  To 
the extent that it is indicated that 
records may exist, appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical reports to the VA.  

4.  The RO should request appellant to 
provide any additional, relevant records 
related to appellant's lawsuit involving 
said October 1996 post-service motor 
vehicular accident.  If such records are 
reported available, these should be 
obtained and associated with the claims 
folder.  To the extent that it is 
indicated that records may exist, 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such private medical reports 
to the VA.  

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

6.  The RO should arrange appropriate VA 
examination(s), such as orthopedic and/or 
neurologic, to determine the nature, 
current severity, and etiology of 
appellant's low back disability.  The 
entire claims folder should be reviewed 
by the examiner(s) prior to 
examination(s).  All indicated tests and 
studies should be performed, including 
range of motion studies of the low back 
expressed in degrees (i.e., forward 
flexion, backward extension, 
lateroflexion bilaterally, and rotation 
bilaterally).  If appellant has any 
restricted low back motion, then the 
examiner(s) should provide for the 
record, as a reference for comparison 
purposes, what constitutes normal low 
back ranges of motion, expressed in 
degrees.  

If lumbar spinal pathology/neurologic 
deficits are clinically identified, the 
examiner(s) should review the entire 
evidentiary record including the service 
medical records, correlate the findings 
with the radiographic studies of record, 
express an opinion as to the nature and 
etiology of any lumbar spinal 
abnormalities/neurologic deficits 
manifested, and differentiate symptoms 
associated with the service-connected low 
back disability from symptoms 
attributable to any other low back 
condition.  The examiner(s) should opine 
as to whether appellant's current low 
back symptoms are attributable to the 
service-connected low back disability or 
may reasonably be distinguished from any 
low back residual disability incurred in 
said October 1996 post-service motor 
vehicular accident.  If these symptoms 
are not medically capable of 
differentiation without resort to mere 
conjecture, this should be commented upon 
in the report(s).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected low back disability 
should be described in detail.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995) and 38 C.F.R. §§ 4.10 and 4.40 
(2000).  

7.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to an original rating in 
excess of 40 percent for a low back 
disorder, classified as low back strain 
with spinal stenosis, spondylosis, and 
scoliosis, for the period from August 1, 
1995 through March 31, 1999; and 
entitlement to an evaluation in excess of 
10 percent for a service-connected low 
back disorder for the period on and 
subsequent to April 1, 1999, to include 
restoration of a 40 percent evaluation 
for said disorder.  The RO should 
consider appropriate regulatory 
provisions for rating the service-
connected low back disability.  The RO 
should also consider the potential 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000), pertaining to extraschedular 
evaluation.  

All appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  No opinion as to the outcome in this case is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


